Case 4:17-cv-00690-ALM-CAN Document 106 Filed 06/17/20 Page 1 of 6 PageID #: 4236




                            United States District Court
                                   EASTERN DISTRICT OF TEXAS
                                       SHERMAN DIVISION


   OCWEN LOAN SERVICING, LLC                         §
                                                     §   Civil Action No. 4:17-CV-690
   v.                                                §   (Judge Mazzant/Judge Nowak)
                                                     §
   CLAY B. HEIBERG, IN HIS CAPACITY                  §
   AS EXECUTOR OF THE ESTATE OF                      §
   GREGORY L. COLLINS, ET. AL.                       §

                   MEMORANDUM ADOPTING REPORT AND
            RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE

         Came on for consideration the report of the United States Magistrate Judge in this action,

  this matter having been heretofore referred to the Magistrate Judge pursuant to 28 U.S.C. § 636.

  On May 11, 2020, the report of the Magistrate Judge (Dkt. #103) was entered containing proposed

  findings of fact and recommendations that Plaintiff Ocwen Loan Servicing, LLC’s Motion for

  Summary Judgment (Dkt. #89) be granted, and that final judgment be entered in favor of Plaintiff

  and against Defendants.      Having received the report of the Magistrate Judge, having

  considered Defendant Suzanne M. Stanton’s Objections (Dkt. #104), Plaintiff’s Response

  (Dkt. #105), and having conducted a de novo review, the Court is of the opinion that the

  Magistrate Judge’s report should be adopted.

                                   RELEVANT BACKGROUND

         Plaintiff Ocwen filed the instant suit on September 28, 2017, in the Eastern District of

  Texas seeking to enforce a mortgage lien interest in the real property located at 1501 Sussex Drive,

  Plano, Collin County, Texas 75075 (the “Property”) against Defendants Clay B. Heiberg, in his

  capacity as executor of the estate of Gregory L. Collins, and Suzanne M. Stanton, individually

  (Dkt. #1). Prior to his death, the Property was owned by Gregory Lee Collins (hereinafter
Case 4:17-cv-00690-ALM-CAN Document 106 Filed 06/17/20 Page 2 of 6 PageID #: 4237



  “Decedent”); and following his death in 2013, the Loan went into default as Decedent’s estate

  failed to make the September 1, 2014 payment on the Note and each payment thereafter (Dkts. #1;

  #89-1). After sending a notice of default and intent to accelerate, Ocwen accelerated the maturity

  of the Loan by filing the instant suit (Dkt. #1). By and through the instant suit, Ocwen seeks an

  order permitting enforcement of its lien and foreclosure of the Property under the security

  instrument and § 51.002 of the Texas Property Code (Dkts. #1; #89). Defendant Heiberg, in his

  capacity as the executor of the estate of Decedent, and Defendant Stanton, in her alleged capacity

  as the common-law spouse of the Decedent, filed competing probate actions relating to the

  Property (Dkt. #1). The Court has previously considered, and rejected, the applicability of the

  probate exception to this case (Dkts. #37; #45). Ocwen and Defendant Heiberg have resolved all

  disputes between themselves and previously requested the Court enter a partial agreed judgment

  related to Ocwen’s claim for foreclosure against Defendant Heiberg (Dkt. #67). The Court denied

  such request pending the disposition of the instant Motion for Summary Judgment (Dkt. #99). On

  May 11, 2020, the Magistrate Judge recommended Ocwen’s Motion for Summary Judgment be

  granted (Dkt. #103), and that the Court find Ocwen is a proper plaintiff, Ocwen is entitled to

  enforce the Loan, the Loan is in default, Owen is entitled to a declaration that the lien against the

  Property shall be enforced by a judgment allowing it to proceed with foreclosure pursuant to Texas

  Property Code § 51.002, and Ocwen is further entitled to attorney’s fees as established by

  subsequent motion practice. On May 26, 2020, Defendant Stanton filed a document titled “In

  Response to Your 2nd Summary Judgment Dated 5/11/20 Suzanne M. Stanton Recuses Judge

  Christine Nowak and Judge Amos Mazzant” (Dkt. #104). Although titled “in response” to the

  Magistrate Judge’s report, Defendant Stanton does not address any of the findings contained

  therein, and instead asserts this Court has taken jurisdiction over the case fraudulently, committed



                                                   2
Case 4:17-cv-00690-ALM-CAN Document 106 Filed 06/17/20 Page 3 of 6 PageID #: 4238



  judicial misconduct, and that the Magistrate Judge and the undersigned have been recused

  (Dkt. #104). On May 29, 2020, Ocwen filed a response to Defendant Stanton’s Objections,

  arguing they are “unintelligible and fail[] to address any of the findings in the Report and

  Recommendation” (Dkt. #105 at p. 2).

                   OBJECTIONS TO REPORT AND RECOMMENDATION

         A party who files timely written objections to a magistrate judge’s report and

  recommendation is entitled to a de novo review of those findings or recommendations to which

  the party specifically objects. 28 U.S.C. § 636(b)(1)(C); Fed. R. Civ. P. 72(b)(2)-(3). Defendant

  Stanton’s Objections largely reiterate her discontent with the competing probate proceedings.

  Defendant Stanton does not object to any of the Magistrate Judge’s substantive findings, including

  that Ocwen is entitled to enforce the Loan, that the Loan is in default, or that Ocwen is entitled to

  proceed with foreclosure. As such, the Court is of the opinion that the findings and conclusions of

  the Magistrate Judge are correct and the undersigned hereby adopts the Magistrate Judge’s report

  as the findings and conclusions of the Court. Notwithstanding, because Plaintiff appears to contest

  the Court’s diversity jurisdiction, the Court addresses same herein.

  The Court has Diversity of Citizenship Jurisdiction

         Defendant Stanton claims “[t]his [C]ourt took Federal Jurisdiction fraudulently”

  (Dkt. #104 at p. 1). Defendant Stanton quotes 28 U.S.C. § 1332(c)(2) which states in relevant part

  “the legal representative of the estate of a decedent shall be deemed to be a citizen only of the same

  State as the decedent . . . .” “Complete diversity ‘requires [only] that all persons on one side of

  the controversy be citizens of different states than all persons on the other side.’” Xome Settlement

  Servs., LLC v. Certain Underwriters at Lloyd’s, London, 384 F. Supp. 3d 697, 699 (E.D. Tex.

  2019) (quoting Harvey v. Grey Wolf Drilling Co., 542 F.3d 1077, 1079 (5th Cir. 2008)). Plaintiff



                                                    3
Case 4:17-cv-00690-ALM-CAN Document 106 Filed 06/17/20 Page 4 of 6 PageID #: 4239



  alleges its state citizenship (U.S. Virgin Islands) is different from Defendant Heiberg (Tennessee)

  and Defendant Stanton (Texas) and the amount in controversy exceeds $75,000.00 (Dkt. #1).

  Complete diversity exists. Even if Defendant Heiberg was deemed a citizen of the State of Texas

  (which is what Plaintiff seemingly argues), complete diversity would still exist.

         Stanton also cites to 28 U.S.C. § 1332(c)(1) and avers “Ocwen is a contractor for USAA

  Insurance who insures [the Property] which is in the ‘Collins Trust’” (Dkt. #104 at p. 4). Section

  1332(c)(1), states:

         [A] corporation shall be deemed to be a citizen of every State and foreign state by
         which it has been incorporated and of the State or foreign state where it has its
         principal place of business, except that in any direct action against the insurer of a
         policy or contract of liability insurance, whether incorporated or unincorporated, to
         which action the insured is not joined as a party-defendant, such insurer shall be
         deemed a citizen of—

                 (A) every State and foreign state of which the insured is a citizen;

                 (B) every State and foreign state by which the insurer has been
                     incorporated; and

                 (C) the State or foreign state where the insurer has its principal place of
                 business; and . . . .

  28 U.S.C. § 1332(c)(1). As acknowledged in Stanton’s Objections, USAA Casualty Insurance

  Company is merely the insurer of the Property; USAA Casualty Insurance Company is not a party

  to the instant action and its citizenship as a non-party insurer has no bearing whatsoever on

  diversity jurisdiction. Moreover, as detailed in the Magistrate Judge’s report, USAA Federal

  Savings Bank originated the Loan; however, its security interest in the Property was subsequently

  assigned:

         The Note was specially indorsed from USAA to Ally Bank, from Ally to GMAC
         Mortgage, Inc., and from GMAC to Fannie Mae [Dkt. 89-2 at 7]. Fannie Mae then
         indorsed the note in blank [Dkt. 89-2 at 2]. Fannie Mae is the current owner and




                                                   4
Case 4:17-cv-00690-ALM-CAN Document 106 Filed 06/17/20 Page 5 of 6 PageID #: 4240



         holder of the Note [Dkt. 89-1 at 4]. [Plaintiff] is in possession of the original Note
         on behalf of Fannie Mae and also is the current servicer of the Loan [Dkt. 89-1
         at 4].

  (Dkt. #103 at p. 2). The Court has subject matter jurisdiction over the instant cause. Defendant

  Stanton’s Objection is overruled.

  Recusal Request

         To the extent Defendant Stanton again seeks recusal of the Magistrate Judge and/or the

  undersigned through her Objections, she has not demonstrated that recusal and/or disqualification

  is appropriate. Defendant Stanton has not identified in her Objections a single ground for the

  recusal of the undersigned or the Magistrate Judge, and the Court has already addressed Stanton’s

  previous request for recusal at length (Dkt. #102). Further, the findings and conclusions contained

  in the Magistrate Judge’s report and the other rulings issued by the Court in this case, without

  more, are not a sufficient basis to justify recusal. Defendant Stanton’s Objection is overruled.

                                           CONCLUSION

         Having considered Defendant Stanton’s Objections (Dkt. #104), Plaintiff Ocwen’s

  Response (Dkt. #105) and having conducted a de novo review, the Court adopts the Magistrate

  Judge’s report (Dkt. #103) as the findings and conclusions of the Court.

         It is, therefore, ORDERED that Plaintiff Ocwen Loan Servicing, LLC’s Motion for

  Summary Judgment (Dkt. #89) is hereby GRANTED.

         Plaintiff shall file its requested form of final judgment within five (5) days of entry of this

  Memorandum Adopting.

         IT IS SO ORDERED.




                                                   5
Case 4:17-cv-00690-ALM-CAN Document 106 Filed 06/17/20 Page 6 of 6 PageID #: 4241
  SIGNED this 17th day of June, 2020.




                            ___________________________________
                            AMOS L. MAZZANT
                            UNITED STATES DISTRICT JUDGE




                                          6
